UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6491



MARION SCOTT,

                                              Plaintiff - Appellant,

          versus


EBID KORKUT, MD/PA; ERIN BEATY, Radiologist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-98-323-5-10BD)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marion Scott, Appellant Pro Se. Charles Elford Carpenter, Jr., S.
Elizabeth Brosnan, RICHARDSON, PLOWDEN, CARPENTER & ROBINSON,
Columbia, South Carolina; Marian Williams Scalise, RICHARDSON,
PLOWDEN, CARPENTER & ROBINSON, Myrtle Beach, South Carolina; James
Miller Davis, Jr., DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion Scott appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   Scott’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Scott that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.    Despite this warning, Scott

failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985).   Scott has waived appellate review by

failing to file objections after receiving proper notice.    Accord-

ingly, we   affirm the judgment of the district court.   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                 2